UNPUBLISHED

UNITED STATES COURT OF APPEALS

FOR THE FOURTH CIRCUIT

BRANCH BANKING & TRUST
COMPANY,
Plaintiff,

v.

REPUBLIC WESTERN INSURANCE
COMPANY,
Defendant & Third Party Plaintiff-
Appellee,

v.

REFLECTIONS CAR WASH, LLC; C.
LYNN WHITE; SANDRA M. WHITE;
DIANE BRACKETT RIVERS; A.
DONOVAN RIVERS, SR.; JAMES F.
                                                            No. 99-1152
ALEXANDER; MARTHA B. ALEXANDER;
GEORGE W. BRACKETT; ANN E.
BRACKETT; RICHARD J. MILLER,
M.D.; CHARLES M. EVANS; A.
DONOVAN RIVERS, JR.; CAROLYN
RIVERS; BARBARA J. KAISER,
Third Party Defendants-
Appellants,

and

AMERICAN SURETY AGENCY,
INCORPORATED; AMERICAN INSURANCE
AGENCIES, INCORPORATED,
Third Party Defendants.

Appeal from the United States District Court
for the Western District of North Carolina, at Charlotte.
Robert D. Potter, Senior District Judge.
(CA-96-473-3-P)
Argued: October 27, 1999

Decided: November 16, 1999

Before WIDENER and MOTZ, Circuit Judges, and BUTZNER,
Senior Circuit Judge.

_________________________________________________________________

Affirmed by unpublished per curiam opinion.

_________________________________________________________________

COUNSEL

ARGUED: Gerard Alford Bos, WILSON & BOS, Charlotte, North
Carolina, for Appellants. Spencer Dean Hamrick, WAGGONER,
HAMRICK, HASTY, MONTEITH & KRATT, P.L.L.C., Charlotte,
North Carolina, for Appellee.

_________________________________________________________________

Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).

_________________________________________________________________

OPINION

PER CURIAM:

The Branch Banking & Trust Company ("the Bank") filed suit in
the United States District Court for the Western District of North Car-
olina against the Republic Western Insurance Company ("Republic")
for payment on bonds issued on behalf of Republic as collateral on
a loan to Reflections Car Wash, L.L.C. ("Reflections"). Republic in
turn filed a third-party complaint against Reflections, the individual
principals on the bonds, the American Surety Agency ("ASA"), and
the American Insurance Agency ("AIA"). Reflections and the individ-
ual principals on the bonds then counterclaimed against Republic for
a variety of claims related to Republic's failure to pay on the bonds.

                    2
The district court granted the Bank's motion for summary judgment
against Republic and Republic's motion for summary judgment
against Reflections and the other third-party defendants, and it
rejected a motion by Reflections and the individual principals for par-
tial summary judgment against Republic. Reflections and the individ-
ual principals appeal; finding no error, we affirm.

On June 27, 1994, the Bank lent Reflections $2,500,000 to con-
struct and operate a car wash in Charlotte, North Carolina. Part of the
collateral for the loan consisted of ten bonds issued by AIA as a sub-
agent of ASA, allegedly on behalf of Republic. Republic subse-
quently notified Reflections and ASA that it believed the bonds were
neither valid nor enforceable.

On July 18, 1996, the Bank declared Reflections in default. The
Bank then entered into a Forbearance Agreement on August 21, 1996,
with Reflections, Republic, and the principals on the bonds that
delayed foreclosure until September 23, 1996. On October 8, 1996,
the Bank demanded payment on the bonds from Republic, and
Republic declined to pay.

On October 28, 1996, the Bank filed the instant suit against Repub-
lic for payment on the bonds, Republic filed a third-party complaint
against Reflections, the principals on the bonds, ASA, and AIA, and
Reflections filed a counterclaim against Republic for causing damage
to Reflections' ability to avoid default and foreclosure by refusing to
pay on the bonds. Reflections further claimed that by failing to pay
on the bonds Republic had violated the North Carolina Unfair and
Deceptive Trade Practices Act, N.C. Gen. Stat. § 75-1.1 (1999).

The district court, reasoning that regardless of the validity of the
initial issuance of the bonds Republic had ratified the bonds by
accepting the premiums on them, granted the Bank's motion for sum-
mary judgment against Republic. That judgment has now been satis-
fied. The district court also granted Republic's motion for summary
judgment against Reflections on the grounds that once Republic had
satisfied Reflections' obligation to the Bank, it was entitled to subro-
gation of the Bank's rights against Reflections. Finally, the district
court denied Reflections' motion for partial summary judgment
against Republic, reasoning that the Bank did not call on Republic to

                     3
pay the bonds until after Reflections had failed to honor its obliga-
tions to the bank, and therefore that Republic's failure to pay upon
demand had not damaged Reflections. The district court further found
that Republic's actions, as merely a breach of contract, did not rise
to the level of unfair or deceptive trade practices.

Reflections appeals the grant of Republic's motion for summary
judgment against Reflections and the denial of Reflections' motion
for partial summary judgment against Republic, arguing that the dis-
trict court improperly granted summary judgment to Republic and
that genuine issues of material fact remain. We have reviewed the
record and briefs and considered the oral arguments of parties, and we
are persuaded that the district court is correct. We therefore affirm on
the basis of the district court's opinion. See Branch Banking and Trust
Co. v. Republic Western Insurance Co. v. Reflections Car Wash,
L.L.C., et al., No. 3:96 CV 473-P (W.D.N.C. July 22, 1998).

AFFIRMED

                    4